Citation Nr: 0918226	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-37 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left ankle disability, currently evaluated 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

Service connection was granted for residuals of an injury to 
the left ankle in a May 1976 RO rating decision.  A 10 
percent disability was assigned.  The disability rating was 
increased to 20 percent in a March 1991 rating decision.

In the August 2005 rating decision, which forms the basis for 
this appeal, the RO denied the Veteran an increased rating 
for the service-connected left ankle disability.  The Veteran 
disagreed with the denial and initiated this appeal by filing 
a timely substantive appeal [VA Form 9] in November 2006.

The Veteran was scheduled to appear at the Muskogee RO for a 
videoconference hearing before a Veterans Law Judge on May 
19, 2008.  On May 7, 2008, the Veteran, through his 
representative, withdrew his request for a hearing pursuant 
to 38 C.F.R. § 20.704(e).

In September 2008, the claim was remanded for further 
procedural and evidentiary development.  The VA Appeals 
Management Center (AMC) continued the previous denial in a 
February 2009 supplemental statement of the case (SSOC).  The 
Veteran's VA claims file has been returned to the Board for 
further appellate proceedings.




Issues not on appeal

The September 2008 Board decision denied the Veteran's claims 
of entitlement to service connection for disabilities of the 
right foot, right knee, and low back.  To the Board's 
knowledge, no appeal was taken.  The Board's decision is 
final, and those issues will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by 
pain, marked limitation of motion, and X-ray evidence of 
degenerative joint disease.

2.  The competent medical evidence does not show that the 
Veteran's service-connected left ankle disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected left ankle disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected left ankle 
disability.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an evaluation in excess of 
20 percent for his service-connected left ankle disability.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

In September 2008, the Board remanded the case in order for 
the AOJ to provide the Veteran with appropriate VCAA notice 
pursuant to the recent decisions of the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The AOJ was also to schedule 
the Veteran for a VA examination in order to determine the 
severity of the Veteran's service-connected left ankle 
disability.  The claim was then to be readjudicated.  

As will be discussed below, the record shows that the AOJ 
provided the Veteran with VCAA notice pursuant to Dingess and 
Vazquez-Flores in a letter dated September 2008.  
Subsequently, the Veteran was afforded a VA examination in 
November 2008, the report of which has been associated with 
the Veteran's claims file.  As indicated above, a SSOC was 
issued in February 2009.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated June 2005, which notified him that 
"[t]o establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claim in the June 
2005 letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letter 
informed the Veteran that VA would make reasonable efforts to 
request such records.  The Veteran was also informed that he 
would be afforded a VA examination, if necessary, to make a 
decision as to his claim.

The June 2005 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
September 2008 VCAA letter, which was issued pursuant to the 
Board's remand instructions.  The letter detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The letter also advised the 
Veteran as to examples of evidence that would be pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.

With respect to effective date, the September 2008 VCAA 
letter instructed the Veteran that two factors were relevant 
in determining an effective date:  when the claim was 
received; and when the evidence "shows a level of disability 
that supports a certain rating under the rating schedule."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records that the 
Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  As indicated above, there is no 
timing problem as to Dingess notice, since the Veteran's 
claim was readjudicated in the February 2009 SSOC, following 
the issuance of the September 2008 letter.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Court in Vazquez-Flores v. Peake, supra, recently held 
that a notice letter must inform a veteran:  (1) that, to 
substantiate a claim, the veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life; (2) if the veteran is 
rated under a Diagnostic Code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Veteran received specific notice of the Court's Vazquez-
Flores decision in the VCAA letter dated September 2008.  As 
to first prong of the holding of Vazquez-Flores, in VCAA 
letters dated June 2005 and October 2008, the Veteran was 
informed that he may submit evidence showing that his 
service-connected disability has increased in severity.  
Specifically, in the September 2008 VCAA letter, the Veteran 
was informed that examples of evidence he should tell VA 
about or give to VA that may affect how VA assigns a 
disability evaluation includes recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the Veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, the 
Board notes that the Veteran was informed of the schedular 
criteria which pertain to his specific service-connected 
disability in the September 2008 VCAA letter.  Additionally, 
there is no timing problem with the schedular criteria notice 
as the Veteran was afforded a subsequent adjudication 
following the issuance of the September 2008 letter.  See 
Sanders, supra.  

As to the third prong of the holding in Vazquez-Flores, the 
September 2008 VCAA letter informed the Veteran that the 
rating for his disability can be changed if there are changes 
in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The letter stated that VA uses a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The letter 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The letter stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; impact of the 
condition and symptoms on employment; and specific test or 
measurement results.  As for impact on daily life, the 
Veteran was told that an example of the evidence he should 
tell VA about or give to VA that may affect how VA assigns a 
disability evaluation includes statements discussing his 
disability symptoms from people who have witnessed how the 
symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the September 2008 VCAA letter the Veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The Veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

Accordingly, the Veteran received proper notice pursuant to 
the Court's Vazquez-Flores decision.  Moreover, the Veteran 
has not alleged that he received inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
the Veteran's statements, service records, as well as, VA and 
private treatment records.  Additionally, the Veteran was 
afforded VA examinations in August 2005 and November 2008.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative.  
As was indicated in the Introduction above, he declined the 
option of testifying at a personal hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Assignment of a diagnostic code

The Veteran suffered an injury to the left ankle while in 
service.  The injury has resulted in degenerative joint 
disease of the left ankle.  The Veteran is currently assigned 
a 20 percent disability rating for his left ankle disability 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 [ankle, limited motion of].  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As indicated above, the medical evidence demonstrates that 
Veteran has been diagnosed with degenerative joint disease of 
the left ankle.  See the VA examination report dated November 
2008.  Degenerative arthritis, pursuant to Diagnostic Code 
5003, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

The Board has considered the potential application of related 
Diagnostic Codes.  
In that regard, the Board notes that in the Veteran's case, 
there are no findings of malunion of the os calcis or 
astragalus, or of ankylosis of the ankle joint.  Ankylosis is 
"immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinksi, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Accordingly, Diagnostic Codes 5270, 5272, and 5273, 
which require malunion or ankylosis, are not for application 
in this case; nor has the Veteran so contended.

In short, the Board finds that the Veteran's left ankle 
disability is appropriately rated under Diagnostic Code 5271.

Schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  For the purpose of 
rating disabilities due to arthritis, the ankle is considered 
a major joint.  See 38 C.F.R. § 4.45 (2008).  

Under Diagnostic Code 5171 [ankle, limited motion of], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).  Twenty percent is the 
maximum disability rating under this Diagnostic Code.

Normal range of motion for the ankle is defined as follows:  
dorsiflexion from zero to 20 degrees; and plantar flexion 
from zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).

Analysis

Schedular consideration

The Veteran seeks an increased rating for his service-
connected left ankle disability.  He is currently assigned a 
20 percent disability rating under Diagnostic Code 5271.  As 
detailed above, 20 percent is the maximum rating under the 
applicable diagnostic code.  

DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum schedular rating allowable under the applicable 
diagnostic code.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration in 
this case.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.   See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, supra.

The medical evidence demonstrates that the Veteran's has two 
surgical scars on his left ankle.  See, e.g., the VA 
examination report dated August 2005.  A separate disability 
rating for the scars has previously been established by the 
RO.  See the rating decision dated August 2005.  There are no 
other disabilities associated with the left ankle.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  

The Veteran's service-connected left ankle disability has 
been rated as 20 percent disabling since January 2, 1991.  As 
noted in the Introduction above, the Veteran's claim for an 
increase disability rating for his service-connected left 
ankle disability was filed in May 2005.  Therefore, the 
relevant time period under consideration is from May 2004 to 
the present.  The question to be answered by the Board, then, 
is whether any different rating should be assigned for the 
relevant time period under consideration [May 2004 to the 
present]. 

As described above, the Veteran is currently receiving the 
maximum disability rating allowable under Diagnostic Code 
5271.  There have been two VA examinations during the appeal 
period that have addressed the Veteran's left ankle 
disability.  After a careful review of the record, including 
VA examination reports and treatment records, the Board can 
find no evidence to support a finding that the Veteran's left 
ankle disability was more or less severe during the appeal 
period.  The Veteran has pointed to none.  Accordingly, there 
is no basis for awarding the Veteran a disability rating 
other than the currently assigned maximum 20 percent for any 
time from May 2004 to present.

Extraschedular consideration

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings for his service-connected left 
ankle disability.  However, he has repeatedly articulated 
that he is unable to maintain gainful employment as a result 
of his left ankle symptomatology.  See, e.g., the notice of 
disagreement dated June 2006.  Moreover, as the Veteran is 
currently assigned the maximum schedular rating for his left 
ankle disability, so as a practical matter, the only way that 
additional disability can be assigned is vis an 
extraschedular rating.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes the Veteran's contention that he is currently 
unable to work as a result of his left ankle disability.  The 
November 2008 VA examiner documented the Veteran's 
explanation that he is not currently working full-time, but 
does perform some odd jobs which he feels are limited by his 
difficulty lifting, standing, or walking for prolonged 
periods of time.  However, there is no medical evidence to 
indicate that the Veteran is incapable of sustaining 
employment as a result of his service-connected left ankle 
disability.  Indeed, a September 2006 VA treatment report 
indicated that the Veteran "is currently unemployed after 
being laid off construction work."   

Notably, VA treatment records demonstrate that the Veteran's 
physicians consider him a "good candidate" for vocational 
rehabilitation; however, the Veteran has not availed himself 
of potential training and employment opportunities.  See a VA 
treatment record dated November 2006. 

The Veteran may indeed experience problems due to his 
service-connected left ankle disability which would translate 
to difficulty with employment.  However, the extent of his 
current occupational impairment is specifically contemplated 
by the currently assigned disability ratings for each 
shoulder.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Marked interference with employment is not 
demonstrated.

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
left ankle disability.  The November 2008 VA examiner noted 
that the Veteran has not required surgery or experienced 
additional injury to his left ankle since 1973.  
Additionally, the Veteran denied experiencing any episodes of 
dislocation, recurrent subluxation, or inflammation.  
Further, the evidence does not show that the Veteran has 
required frequent hospitalizations as a result of his left 
ankle disability.  

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected left ankle disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2008).

Conclusion

Accordingly, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating for his service-connected left ankle disability.  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased rating for service-connected left 
ankle disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


